Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 09/08/2022, wherein claims 1-3, 12, 14,16, 18, 19, 28, 30 have been amended, and claims 7, 8, 23, 24 have been cancelled.
Claims 1-6, 9-22, 25-30 are pending and examined herein.
Any rejection from the previous office action, which is not restated herein is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1-2, 3, 4-6, 9-22, 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 9,089,560, PTO-1449).
Meyer teaches a method of improving visual performance in a patient comprising administering an ophthalmic solution comprising phentolamine mesylate. See abstract; claims 1-4, 11; column 1, line 65-column 2, line 15. It is taught that the ophthalmic solution comprises phentolamine mesylate 1% w/v. See column 22 TABLE 3. It is taught that visual performance pertains to the patient’s overall vision quality and includes a patient’s ability to see clearly; it is taught hat visual performance can be visual acuity which is a measure of a patient’s ability to see clearly. See column 6, lines 7-40. It is taught that improvement visual performance provided by the method therein is improved visual acuity under photopic conditions, see claim 7; improvement in visual acuity is a two-line improvement in the patient’s vision as measured by the Snellen chart. See column 6, lines 7-40. Meyer also teaches a method of reducing pupil diameter employing the ophthalmic composition therein; see claim 13. It is taught that the method therein results in an increase in eye redness of no more than one grade when measured by the CCLRU Redness Grading Scale compared to the patient’s level of eye redness without receiving said dosage See claim 17. It taught that the daily administration is one eye drop per eye of an ophthalmic solution comprising from 0.5 % (w/v) to 1.0 % (w/v) phentolamine mesylate. See column 7, line 66-column 8, line 3.
Meyer does not explicitly teach treating presbyopia in a patient comprising administering to an eye of a patient one eye drop of 1% (w/w) phentolamine mesylate solution.
Meyer does not teach administration of about 0.2 mg to 0.7 mg, about 0.4 mg to 0.6 mg or about 0.5 mg of phentolamine mesylate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to administer to an eye of a patient suffering from presbyopia one eye drop of a composition comprising 1% (w/w) phentolamine mesylate solution because Meyer teaches a method of improving visual performance in a patient comprising administering an ophthalmic solution comprising 1% w/v of phentolamine mesylate; It is taught that visual performance pertains to the patient’s overall vision quality and includes a patient’s ability to see clearly; it is taught hat visual performance can be visual acuity which is a measure of a patient’s ability to see clearly. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer to an eye of a patient suffering from presbyopia one eye drop of a composition comprising 1% (w/w) phentolamine mesylate solution with reasonable expectation of success of improving visual performance and patient’s ability to see clearly, since Meyer teaches a method of improving visual performance in a patient comprising administering an ophthalmic solution comprising 1% w/v of phentolamine mesylate improves visual performance and includes a patient’s ability to see clearly
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amount of the phentolamine mesylate as in instant claims 1, 2, 3 to treat presbyopia.
One having ordinary skill in the art before the effective filing date of the claimed invention was made would have been motivated to determine the effective amount of the phentolamine mesylate as in instant claims 1, 2, 3, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Further, the amount of a specific dosage to administer is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955). The reference teaches that the dosage and administration can be varied. Thus, the reference has recognized these parameters as variables, it would have been customary for an artisan of ordinary skill to determine the optimal dosage in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of dosage amount would have been obvious at the time of applicant's invention.
Regarding the recitations “wherein the method provides a therapeutic effect against presbyopia for a duration of at least 6 hours” as in instant claims 4, 20 “wherein the method provides a therapeutic effect against presbyopia for a duration of at least 12 hours”, as in instant claims 5, 21 “wherein the method provides a therapeutic effect against presbyopia for a duration of at least 18 hours” as in instant claims 6, 22; it is pointed out that these are the properties/result of the composition comprising phentolamine on administration, Meyer renders obvious administration of composition comprising phentolamine mesylate in amounts/dosage as in instant claims to treat presbyopia, the property of such a claimed compounds will also be rendered obvious by the prior art teachings, since the properties, are inseparable from the compounds. 
Regarding the recitations in claims 1, 9-10, “wherein the method results in an improvement in near-vision visual acuity characterized by at least a two-line improvement in the patient's vision measured using a vision chart…..”; “wherein the method results in an improvement in near-vision visual acuity characterized by at least a three-line improvement in the patient's vision measured using a vision chart…..”, as in instant claims 1, 9-10, 19, 25-26, it is pointed out that these are the properties/result of administration of composition comprising phentolamine mesylate in amounts/dosage as in instant claims, Meyer renders obvious administration of composition comprising phentolamine mesylate in amounts/dosage as in instant claims to treat presbyopia, the property/result of such a claimed compounds will also be rendered obvious by the prior art teachings, since the properties, are inseparable from the compounds. 
Regarding the recitations in claims 11-12, 27-28 “wherein the patient experiences an increase in eye redness of no more than one grade measured using the CCLRU Redness Grading Scale compared to the patient's level of eye redness without receiving said dosage of single therapeutic agent”….., it is pointed out that these are the properties/result of the compounds on administration, Meyer renders obvious administration of composition comprising phentolamine mesylate in amounts/dosage as in instant claims to treat presbyopia, the property/result of such a claimed compounds will also be rendered obvious by the prior art teachings, since the properties, are inseparable from the compounds. 
Regarding the recitations in claims 13, 14, and claims 29, 30 “wherein the patient experiences the effect of having a pupil diameter of less than 3.0 mm in the eye that received said dosage when measured under photopic conditions”, it is pointed out that these are the properties/result of the compounds on administration, Meyer renders obvious administration of composition comprising phentolamine mesylate in amounts/dosage as in instant claims to treat presbyopia, the property/result of such a claimed compounds will also be rendered obvious by the prior art teachings, since the properties, are inseparable from the compounds. 
Regarding the recitations in claims 15-16, “wherein the patient experiences the effect of having a pupil diameter of less than 2.6 mm in the eye that received said dosage when measured under photopic conditions”, it is pointed out that these are the properties/result of the compounds on administration,  Meyer renders obvious administration of composition comprising phentolamine mesylate in amounts/dosage as in instant claims to treat presbyopia, the property/result of such a claimed compounds will also be rendered obvious by the prior art teachings, since the properties, are inseparable from the compounds.
Regarding the recitations in claims 17-18, “wherein the patient experiences the effect of having a pupil diameter of less than 2.4 mm in the eye that received said dosage when measured under photopic conditions”, it is pointed out that these are the properties/result of the compounds on administration,  Meyer renders obvious administration of composition comprising phentolamine mesylate in amounts/dosage as in instant claims to treat presbyopia, the property/result of such a claimed compounds will also be rendered obvious by the prior art teachings, since the properties, are inseparable from the compounds.

Response to Arguments
Applicant’s arguments and the Declaration filed by Mina Sooch on 09/08/2022 have been considered, but not found persuasive as discussed above, and those found below.
Applicant’s remarks that “the Declaration reports, inter alia, the unexpected result that topical administration of 1 drop of a 1% w/w phentolamine mesylate solution to the eye of the patient achieved the unexpectedly large improvement in photopic distance corrected near visual acuity in patients with presbyopia, while causing no significant loss in distance vision performance. (Declaration, Paragraph 11.) and the unexpected benefits of such method have been realized, which provides an unexpectedly large improvement in photopic distance-corrected near visual acuity in patients with presbyopia, and does so at the dose amount specified in the claims, and further achieves this medical benefit in patients while causing no significant loss in distance vision performance.” Applicant’s remarks that large improvement in photopic distance-corrected near visual acuity in patients with presbyopia, and the Declaration filed by Mina Sooch on 09/08/2022 have been considered. Meyer teaches a method of improving visual performance in a patient comprising administering an ophthalmic solution comprising phentolamine mesylate. See abstract; claims 1-4, 11; column 1, line 65-column 2, line 15. It is taught that the ophthalmic solution comprises phentolamine mesylate 1% w/v. See column 22 TABLE 3. It is taught that visual performance pertains to the patient’s overall vision quality and includes a patient’s ability to see clearly; it is taught that visual performance can be visual acuity which is a measure of a patient’s ability to see clearly. See column 6, lines 7-40. Meyer teaches daily administration is one eye drop per eye of an ophthalmic solution comprising from 0.5 % (w/v) to 1.0 % (w/v) phentolamine mesylate i.e teaches administration of instant amounts. See column 7, line 66-column 8, line 3. Regarding the recitation “wherein the method results in an improvement in near-vision visual acuity characterized by at least a two-line improvement in the patient's vision measured using a vision chart” as in instant claim 1, 19, it is pointed out that these are the properties/result of administration of composition comprising phentolamine mesylate in amounts/dosage as in instant claims, Meyer renders obvious administration of a composition comprising phentolamine mesylate in amounts/dosage as in instant claims to treat presbyopia, the property/result of such a claimed compounds will also be rendered obvious by the prior art teachings, since the properties, are inseparable from the compounds. 

Further, regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant's burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness. See, MPEP 716.02 (e). As discussed above Meyer teaches a method of improving visual performance in a patient comprising administering an ophthalmic solution comprising phentolamine mesylate. See abstract; claims 1-4, 11; column 1, line 65-column 2, line 15. It is taught that visual performance pertains to the patient’s overall vision quality and includes a patient’s ability to see clearly; it is taught that visual performance can be visual acuity which is a measure of a patient’s ability to see clearly. See column 6, lines 7-40. Meyer teaches daily administration is one eye drop per eye of an ophthalmic solution comprising from 0.5 % (w/v) to 1.0 % (w/v) phentolamine mesylate. See column 7, line 66-column 8, line 3. Regarding the recitation “wherein the method results in an improvement in near-vision visual acuity characterized by at least a two-line improvement in the patient's vision measured using a vision chart” as in instant claim 1, 19, it is pointed out that these are the properties/result of administration of composition comprising phentolamine mesylate in amounts/dosage as in instant claims, Meyer renders obvious administration of composition comprising phentolamine mesylate in amounts/dosage as in instant claims to treat presbyopia, the property/result of such a claimed compounds will also be rendered obvious by the prior art teachings, since the properties, are inseparable from the compounds.
 	Further, it is also pointed out that any unexpected or superior results have to be commensurate in scope instant claims. The results are provided for topical administration of 1 drop of a 1% w/w phentolamine mesylate solution to the eye of patient once per day. Instant claim 1 recites administration of phentolamine mesylate in an amount of 0.2 mg to 0.7 mg; claim 19 recites administration of on eye drop of a 1% (w/w) phentolamine mesylate. Therapeutic effect depends on the amount of phentolamine mesylate administered, duration of administration such as administration can be once every 2 hrs, 3 hrs or once every day; and further also therapeutic effect duration can be for 1 hr, 2 hrs etc. Thus, applicant’s results are not commensurate in scope with instant claims.
Applicant argues that “560 Patent provides no experimental results showing what would happen when phentolamine mesylate is topically administered to the eye of a human patient suffering from presbyopia”. Applicant arguments have been considered, but not found persuasive. It is pointed out that it has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123. Meyer teaches a method of improving visual performance in a patient comprising administering an ophthalmic solution comprising phentolamine mesylate. See abstract; claims 1-4, 11; column 1, line 65-column 2, line 15. It is taught that the ophthalmic solution comprises phentolamine mesylate 1% w/v. See column 22 TABLE 3. It is taught that visual performance pertains to the patient’s overall vision quality and includes a patient’s ability to see clearly; it is taught hat visual performance can be visual acuity which is a measure of a patient’s ability to see clearly. See column 6, lines 7-40. Meyer teaches daily administration is one eye drop per eye of an ophthalmic solution comprising from 0.5 % (w/v) to 1.0 % (w/v) phentolamine mesylate. See column 7, line 66-column 8, line 3. Regarding the recitation “wherein the method results in an improvement in near-vision visual acuity characterized by at least a two-line improvement in the patient's vision measured using a vision chart” as in instant claim 1, 19, it is pointed out that these are the properties/result of administration of composition comprising phentolamine mesylate in amounts/dosage as in instant claims, Meyer renders obvious administration of composition comprising phentolamine mesylate in amounts/dosage as in instant claims to treat presbyopia, the property/result of such a claimed compound will also be rendered obvious by the prior art teachings, since the properties, are inseparable from the compounds. 
	Meyer renders obvious instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2) Claims 1-6, 9-22, 25-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 12-14, 19-22, 27-33, 38-43 of copending Application No. 17/230,270 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims are drawn to a method of treating presbyopia in a patient according to a monotherapy treatment regimen comprising administering to an eye of a patient in need thereof a dosage of a single therapeutic agent phentolamine in an amount of about 0.2 mg to about 0.7 mg as in instant claims 1-18; administering a dosage of one eye drop of a 1 % (w/w) phentolamine mesylate solution as in instant claims 19-30. Claims of ‘270 are drawn to a method of treating presbyopia in a human patient comprising administering to an eye of the patient (i) a dosage of 0.5 mg of phentolamine mesylate and (ii) one additional agent that improves visual performance. It would have been obvious to a person of ordinary skill in the art to administer a monotherapy treatment regimen comprising administering to an eye of a patient in need thereof a dosage of a single therapeutic agent phentolamine in an amount of about 0.2 mg to about 0.7 mg; administer a dosage of one eye drop of a 1 % (w/w) phentolamine mesylate solution because ‘270 teaches that treating presbyopia in a human patient comprising administering to an eye of the patient (i) a dosage of 0.5 mg of phentolamine mesylate and (ii) one additional agent that improves visual performance. One of ordinary skill in the art would have been motivated to administer a monotherapy treatment regimen comprising administering to an eye of a patient in need thereof a dosage of a single therapeutic agent phentolamine in an amount of about 0.2 mg to about 0.7 mg; administer a dosage of one eye drop of a 1 % (w/w) phentolamine mesylate solution with reasonable expectation of success of treating presbyopia.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amount of the phentolamine mesylate as in instant claim 19 to treat presbyopia.
One having ordinary skill in the art before the effective filing date of the claimed invention was made would have been motivated to determine the effective amount of the phentolamine mesylate as in instant claim 19, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Further, the amount of a specific dosage to administer is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of dosage amount would have been obvious at the time of applicant's invention.
Regarding the recitations “wherein the method provides a therapeutic effect against presbyopia for a duration of at least 6 hours” as in instant claims 4, 20 “wherein the method provides a therapeutic effect against presbyopia for a duration of at least 12 hours”, as in instant claims 5, 21 “wherein the method provides a therapeutic effect against presbyopia for a duration of at least 18 hours” as in instant claims 6, 22; it is pointed out that these are the properties/result of the composition comprising phentolamine on administration, ‘270 renders obvious administration of composition comprising phentolamine mesylate in amounts/dosage as in instant claims to treat presbyopia, the property of such a claimed compounds will also be rendered obvious by the prior art teachings, since the properties, are inseparable from the compounds. 
Regarding the recitations in claims 1, 9-10, “the method results in an improvement in near-vision visual acuity characterized by at least a two-line improvement in the patient's vision measured using a vision chart…..” in claim 1 “wherein the method results in an improvement in near-vision visual acuity characterized by at least a three-line improvement in the patient's vision measured using a vision chart…..”, as in instant claims 1, 9-10, 19, 25-26, it is pointed out that these are the properties/result of administration of composition comprising phentolamine mesylate in amounts/dosage as in instant claims, ‘270 renders obvious administration of composition comprising phentolamine mesylate in amounts/dosage as in instant claims to treat presbyopia, the property/result of such a claimed compounds will also be rendered obvious by the prior art teachings, since the properties, are inseparable from the compounds. 
Regarding the recitations in claims 11-12, 27-28 “wherein the patient experiences an increase in eye redness of no more than one grade measured using the CCLRU Redness Grading Scale compared to the patient's level of eye redness without receiving said dosage of single therapeutic agent”….., it is pointed out that these are the properties/result of the compounds on administration, ‘270 renders obvious administration of composition comprising phentolamine mesylate in amounts/dosage as in instant claims to treat presbyopia, the property/result of such a claimed compounds will also be rendered obvious by the prior art teachings, since the properties, are inseparable from the compounds. 
Regarding the recitations in claims 13, 14, and claims 29, 30 “wherein the patient experiences the effect of having a pupil diameter of less than 3.0 mm in the eye that received said dosage when measured under photopic conditions”, it is pointed out that these are the properties/result of the compounds on administration, ‘270 renders obvious administration of composition comprising phentolamine mesylate in amounts/dosage as in instant claims to treat presbyopia, the property/result of such a claimed compounds will also be rendered obvious by the prior art teachings, since the properties, are inseparable from the compounds. 
Regarding the recitations in claims 15-16, “wherein the patient experiences the effect of having a pupil diameter of less than 2.6 mm in the eye that received said dosage when measured under photopic conditions”, it is pointed out that these are the properties/result of the compounds on administration, ‘270 renders obvious administration of composition comprising phentolamine mesylate in amounts/dosage as in instant claims to treat presbyopia, the property/result of such a claimed compounds will also be rendered obvious by the prior art teachings, since the properties, are inseparable from the compounds.
Regarding the recitations in claims 17-18, “wherein the patient experiences the effect of having a pupil diameter of less than 2.4 mm in the eye that received said dosage when measured under photopic conditions”, it is pointed out that these are the properties/result of the compounds on administration, ‘270 renders obvious administration of composition comprising phentolamine mesylate in amounts/dosage as in instant claims to treat presbyopia, the property/result of such a claimed compounds will also be rendered obvious by the prior art teachings, since the properties, are inseparable from the compounds.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above, and those found below.
It is pointed out that instant Application is a CON of ‘270 and the non-statutory double patenting rejection is deemed proper and will be MAINTAINED.

Prior Art made of Record:
US 20140221445: AQUEOUS OPHTHALMIC SOLUTIONS OF PHENTOLAMINE AND MEDICAL USES THEREOF;
US 9,089,560 or WO2014/121028; PHENTOLAMINE AND MEDICAL USES THEREOF for visual performance;
WO2020033714A1;
US 6420407; PTO-1449: ophthalmic formulation which modulates dilation, PHENTOLAMINE ophthalmic composition;
Kaufman (WO2010/135731);
WO2011/050018…Likitler et al. pupil dialation; 
US 9867810 B1; presbyopia, pupil diameter.




Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627